Exhibit 10.4
MANAGEMENT RESTRICTED STOCK UNIT AGREEMENT
     MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted
you, [name], [number] Restricted Stock Units (your “Units”). Your Units are
subject to the terms and conditions of this Management Restricted Stock Unit
Agreement (this “Agreement”) and the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan (the “Plan”).
     1. Standard Settlement Terms. Except as provided in Sections 2 (Change of
Status) and 3 (Change of Control), the Period of Restriction for your Units will
expire, and each of your Units will be due and payable in the form of Shares, on
the third anniversary of the Grant Date (the “Standard Settlement Terms”).
     2. Change of Status. For purposes of this Section 2, your transfer between
the Company and an Affiliate, or among Affiliates, will not be a termination of
employment. In the event of a Change of Control, any applicable terms of
Section 3 (Change of Control) will supersede the terms of this Section 2.
     (a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, each of your Units will be due and payable in the form of Shares.
Once this provision applies, no other change of status described in this
Section 2 (except the provision regarding termination for Cause) will affect
your Units, even if you subsequently return to active service or your employment
with the Company or an Affiliate terminates other than for Cause.
     (b) Death. In the event that your employment with the Company or an
Affiliate terminates due to your death, each of your Units will be due and
payable in the form of Shares (or cash at a value equal to the Closing Price on
the date of your death, if so determined by the Committee).
     (c) Retirement. If your employment with the Company or an Affiliate
terminates (other than for Cause) on after your early retirement date or normal
retirement date (in each case determined under any ERISA qualified pension plan
offered by the Company or an Affiliate in which you participate, if any)
(“Retirement”), the Standard Settlement Terms will continue to apply to your
Units.
     (d) Bridge Eligibility. If your employment with the Company or an Affiliate
terminates (other than for Cause) with bridge eligibility for retirement-related
medical benefits (determined under the ERISA qualified benefit plan offered by
the Company or an Affiliate in which you participate, if any) (“Bridge
Eligibility”), and your separation agreement (offered to you under the severance
program offered by the Company or an Affiliate to its Employees) becomes final,
the Standard Settlement Terms will continue to apply to your Units.
     (e) Termination for Cause. In the event that your employment with the
Company or an Affiliate terminates for Cause, your Units will be forfeited
immediately.
     (f) Other Termination of Employment. Unless the Committee determines
otherwise, if no other provision in this Section 2 regarding change of status
applies, including, for example, your voluntary termination of employment, your
termination without Retirement or Bridge Eligibility, or the termination of your
employment by the Company or an Affiliate without Cause, your Units will be
forfeited immediately unless you are offered a separation agreement by the
Company or an Affiliate under a severance program. To the extent your separation
agreement becomes final, your Prorated

 



--------------------------------------------------------------------------------



 



Units will be due and payable to you. The number of your “Prorated Units” will
be determined by dividing the number of calendar months, beginning with the
month of the Grant Date, that have ended as of the end of the month of the
termination of your employment by thirty-six (36), multiplying the result by the
number of your Units, and rounding to the nearest whole number; provided,
however, that if the date of the termination of your employment is prior to the
first anniversary of the Grant Date , then the number of your Prorated Units
shall be zero (0). Payment for each of your Units will be made in cash at a
value equal to the Closing Price on the Grant Date, and shall be rounded to the
nearest one-hundred dollars ($100.00). If your separation agreement does not
become final, your Units will be forfeited.
     3. Change of Control.
     (a) Except as provided in Section 3(b), and unless otherwise prohibited
under law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Units will be due and payable in the form of cash equal to
the number of your Units multiplied by the Change of Control Price.
     (b) The terms of Section 3(a) will not apply to your Units if the Committee
reasonably determines in good faith, prior to the Change of Control, that you
have been granted an Alternative Award for your Units pursuant to Section 15.2
of the Plan. Any such Alternative Award shall not accelerate the timing of
payment or otherwise violate Code Section 409A, to the extent such Code section
is applicable to your Units.
     4. Nontransferability of Awards. Except as provided in Section 5 or as
otherwise permitted by the Committee, you may not sell, transfer, pledge, assign
or otherwise alienate or hypothecate any of your Units, and all rights with
respect to your Units are exercisable during your lifetime only by you.
     5. Beneficiary Designation. You may name any beneficiary or beneficiaries
(who may be named contingently or successively) who may then exercise any right
under this Agreement in the event of your death. Each beneficiary designation
for such purpose will revoke all such prior designations. Beneficiary
designations must be properly completed on a form prescribed by the Committee
and must be filed with the Company during your lifetime. If you have not
designated a beneficiary, your rights under this Agreement will pass to and may
be exercised by your estate.
     6. Tax Withholding. The Company will withhold from payment made under this
Agreement an amount sufficient to satisfy the minimum statutory Federal, state,
and local tax withholding requirements relating to payment on account of your
Units.
     7. Adjustments. The Committee will make appropriate adjustments in the
terms and conditions of your Units in recognition of unusual or nonrecurring
events affecting the Company or its financial statements (such as a Common Stock
dividend, Common Stock split, recapitalization, payment of an extraordinary
dividend, merger, consolidation, combination, spin-off, distribution of assets
to stockholders other than ordinary cash dividends, exchange of shares, or other
similar corporate change), or in recognition of changes to applicable laws,
regulations, or accounting principles, to prevent unintended dilution or
enlargement of the potential benefits of your Units. The Committee’s
determinations in this regard will be conclusive.

2



--------------------------------------------------------------------------------



 



     8. Timing of Payment.
     (a) To the extent applicable, this Agreement is intended to comply with
Code Section 409A and shall be interpreted accordingly. If Shares are to be paid
to you, you will receive evidence of ownership of those Shares.
     (b) If payment is due and payable under Section 2(a), it will be made
within thirty (30) days after your qualification for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees.
     (c) If payment is due and payable under Section 2(b), it will be made upon
your death.
     (d) If payment is due and payable under Section 2(f), it will be made six
(6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date).
     (e) If payment is due and payable under Section 3(a), and the Change of
Control that causes payment to be due and payable is a “change of control” as
defined under Code Section 409A, such sum shall be paid to you within thirty
(30) days after the Change of Control. If payment is due and payable under
Section 3(a), and the Change of Control that causes payment to be due and
payable is not a “change of control” as defined under Code Section 409A, such
sum shall be paid to you at the time determined under Section 8(f).
     (f) If payment is due and payable under the Standard Settlement Terms and
you have chosen to defer payment under an applicable deferred compensation plan
offered by the Company or an Affiliate, payment will be made at the time
determined under that plan. If payment is due and payable under the Standard
Settlement Terms and you have not chosen to defer payment under an applicable
deferred compensation plan offered by the Company or an Affiliate, payment will
be made within thirty (30) days after the Period of Restriction for your Units
expires.
     9. Closing Price. For purposes of this Agreement, Closing Price will mean
the closing price of a Share as reported in the principal consolidated
transaction reporting system for the New York Stock Exchange (or on such other
recognized quotation system on which the trading prices of the Shares are quoted
at the relevant time), or in the event that there are no Share transactions
reported on such tape or other system on the applicable date, the closing price
on the immediately preceding date on which Share transactions were reported.
Closing Price shall constitute “Fair Market Value” under the Plan for all
purposes related to your Units.
     10. No Guarantee of Employment. This Agreement is not a contract of
employment and it is not a guarantee of employment for life or any period of
time. Nothing in this Agreement interferes with or limits in any way the right
of the Company or an Affiliate to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of the Company
or an Affiliate.
     11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of New York, to which jurisdiction the
Company and you consent.

3



--------------------------------------------------------------------------------



 



     12. Miscellaneous. For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee as defined in the Plan, and the
word “Section” refers to a Section in this Agreement. Any other capitalized word
used in this Agreement and not defined in this Agreement, including each form of
that word, is defined in the Plan. Any determination or interpretation by the
Committee pursuant to this Agreement will be final and conclusive. In the event
of a conflict between any term of this Agreement and the terms of the Plan, the
terms of the Plan control. This Agreement and the Plan represent the entire
agreement between you and the Company, and you and all Affiliates regarding your
Units. No promises, terms, or agreements of any kind regarding your Units that
are not set forth, or referred to, in this Agreement or in the Plan are part of
this Agreement. In the event any provision of this Agreement is held illegal or
invalid, the rest of this Agreement will remain enforceable. If you are an
Employee of an Affiliate, your Units are being provided to you by the Company on
behalf of that Affiliate, and the value of your Units will be considered a
compensation obligation of that Affiliate. Your Units are not Shares and do not
give you the rights of a holder of Shares. You will not be credited with
additional Units on account of any dividend paid on Shares. The issuance of
Shares or payment of cash pursuant to your Units is subject to all applicable
laws, rules and regulations, and to any approvals by any governmental agencies
or national securities exchanges as may be required. No Shares will be issued or
no cash will be paid if that issuance or payment would result in a violation of
applicable law, including the federal securities laws and any applicable state
or foreign securities laws. Your Units are subject to the Company’s
performance-based compensation recoupment policy (which currently covers only
officers or officer-equivalent employees of the Company and its Affiliates) in
effect from time to time.
     13. Amendments. The Committee has the exclusive right to amend this
Agreement as long as the amendment does not adversely affect any of your
previously-granted Awards in any material way (without your written consent) and
is otherwise consistent with the Plan. The Company will give written notice to
you (or, in the event of your death, to your beneficiary or estate) of any
amendment as promptly as practicable after its adoption.
     14. Agreement to Protect Corporate Property. If you have not previously
executed an Agreement to Protect Corporate Property (“Property Agreement”), the
grant of your Units is subject to your execution of the Property Agreement
provided to you by the Company with respect to this Agreement, and if you do not
return a signed copy of the Property Agreement then this Agreement and the Units
granted to you will be void. The Company may in its sole discretion allow an
extension of time for you to return your signed Property Agreement.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and you have executed this Agreement.

                  METLIFE, INC.       EMPLOYEE    
 
               
By:
  C. Robert Henrikson
 
Name       [name]    
 
               
 
  Chairman of the Board,            
 
  President and Chief Executive Officer            
 
  Title            
 
               
 
 
 
Signature      
 
Signature    
 
               
 
          Date:                                                                 

4